Citation Nr: 1514016	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of Chapter 33 Post-9/11 GI Bill educational benefits assistance.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2005.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a determination of the Buffalo, New York Regional Office (RO) Education Center that determined that the Veteran's Chapter 33 educational benefits would be exhausted effective June 9, 2012.  The Veteran appealed this determination, requesting that this date be extended.

A review of the Veteran's Virtual VA and VBMS electronic files reveals no additional pertinent records.


FINDING OF FACT

In December 2011, the Veteran filed an application for education assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) which included an irrevocable election of Chapter 33 benefits in lieu of educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill) effective June 7, 2012.


CONCLUSION OF LAW

The criteria for extension of Chapter 33 Post-9/11 GI Bill educational benefits assistance have not been met. 38 U.S.C.A. §§ 3322, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.9510, 21.9520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2014).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). This is such a case.  

As will be discussed, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law and regulations.  VCAA is therefore not applicable and need not be addressed in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

II.  Law and Analysis

An individual eligible for education benefits under Chapter 33 as well as under other Chapters to include Chapter 30 may not receive both concurrently. 38 U.S.C.A. § 3322. The eligible individual "shall elect (in such form and manner as the Secretary [of VA] may prescribe) under which" Chapter to receive benefits. Id. Benefits under Chapter 33 thus are provided if the eligible individual makes an election, which is irrevocable, to receive them by relinquishing eligibility under other Chapters to include Chapter 30. 38 C.F.R. § 21.9520(c)(1)(i).  This irrevocable election may be made by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under Chapter 33 to the Department of Defense, or submitting a written statement. 38 C.F.R. § 21.9520(c)(2). This statement must include identification information, an election to receive benefits under Chapter 33 in lieu of benefits under another Chapter like Chapter 30, if applicable, the desired effective date of the election, and an acknowledgement that the election is irrevocable. Id.

The Veteran applied for educational benefits under the Post-9/11 GI Bill program via an electronically filed VA Form 22-1990, received in December 2011. The VA Form 22-1990 included an irrevocable election to receive benefits under the Post-9/11 GI Bill, as this is a specific requirement to obtain these benefits. See 38 C.F.R. § 21.9520(c)(1)(i).  The election specifically requires the Veteran to acknowledge that, if electing Chapter 33 benefits in lieu of Chapter 30, the months of entitlement under Chapter 33 will be limited to the number of months of entitlement remaining under Chapter 30 under the effective date of the election.  However, if entitlement under Chapter 30 is completely exhausted before the effective date of Chapter 33 election, up to an additional 12 months under Chapter 33 may be received.  The election notice also states that the election is irrevocable and may not be changed.

In a letter dated in March 2012, the RO informed the Veteran that he had been approved to receive Chapter 33 benefits, and that he had 26 days of full-time benefits remaining as of May 12, 2012.  

A March 2012 VA helpline incident report reflects that the Veteran wished to elect Chapter 33 benefits in lieu of Chapter 30 with an effective date of June 10, 2012.  

A Claimant Folder Notice dated in March 2012 in response to the Veteran's inquiry indicates that the Veteran's December 2011 application was processed in March 2012, and that by law, the effective date could not be changed once the claim has already been processed.

In an April 2012 letter, the Veteran was informed that his Chapter 33 benefits would be exhausted effective June 9, 2012.

In his May 2012 notice of disagreement and in other written statements, the Veteran expressed that at the time he filed for election of Chapter 33 benefits, he miscalculated his Chapter 33 benefits expired June 7, 2012 and failed to calculate 3 days of entitlement due to a semester break.  He indicated that when he figured out that he put the wrong date on the form, he called the customer support line and was told that this situation happened frequently and that all he had to do was submit a help ticket.  He indicated that he expected the situation to be rectified.  He expressed that when he applied for the benefits, he intended to use the additional 12 months of benefits allowed, and not only 3 days.    He asked for reconsideration of his claim, noting that his original election date was simple human error.




While the Veteran has argued that his initial election date was due to error in calculation, and that he expected the matter to be rectified based on his conversation with the VA customer support representative, it has been held by the Courts that such matters are no exception to VA regulations. See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947) (noting that the United States Supreme Court has recognized that persons dealing with the United States Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance). Furthermore, "[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits." McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414 (1990)). 

While the Board is sympathetic to the Veteran's situation, VA (including the Board) is bound by the applicable law and regulations in force as promulgated. See 38 U.S.C.A. § 7104(c) (West 2002).  Additionally, the Board is without authority to grant benefits simply on the basis that it might be perceived as equitable. See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 425 (1994).  It has been held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet.App. 429, 432-33.  Therefore, as the Veteran election of an effective date of June 7, 2012, is irrevocable, he is ineligible for further educational assistance benefits under Chapter 33.  

Under the circumstances, an extension of Chapter 33 Post-9/11 GI Bill educational benefits assistance is not granted.  The Veteran's claim is denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  As such, the benefit of the doubt doctrine is not applicable to the facts of this case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).




ORDER

Entitlement to an extension of Chapter 33 Post-9/11 GI Bill educational benefits assistance.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


